Citation Nr: 0807942	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  07-23 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2007 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2007, the veteran withdrew his request for a 
Central Office hearing before a Veterans Law Judge.  

A motion to advance this case on the docket was granted by 
the Board in February 2008.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran's disabilities do not render him unable to care 
for his daily personal needs without assistance from others, 
or unable to protect himself from the hazards and dangers of 
his daily environment on a regular basis; he does not have a 
single permanent disability that is 100 percent disabling 
under the Schedule for Rating Disabilities.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of being in need of the aid and attendance of another 
person or on account of being housebound have not been met.  
38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a February 2007 letter issued prior to the 
initial adjudication of the claim, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of any further evidence that pertains to 
the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service treatment records and a VA examination 
report.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the veteran.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

1.	Housebound

The veteran is claiming entitlement to special monthly 
pension on the grounds that he meets the housebound criteria.  
As a preliminary matter, the Board notes that particular 
service requirements must be met in order for a veteran to be 
entitled to special monthly pension.  Specifically, under 38 
U.S.C.A. § 1521(j), a veteran must have served in the active 
military, naval, or air service (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or, (4) for an aggregate of ninety days or more in 
two or more separate periods of service during more than one 
period of war.

In the present case, the veteran meets the service 
requirements of 38 U.S.C.A. § 1521(j).  Having reached this 
determination, the Board must next consider whether he meets 
the substantive criteria for special monthly pension, 
specifically 38 U.S.C.A. § 1521(e).

Generally, under 38 U.S.C.A. § 1521(e), an award of special 
monthly pension is warranted where the evidence shows that 
the veteran has a permanent and total disability, and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, or (2) by reason of disability or 
disabilities, is permanently housebound but does not qualify 
for pension at the aid and attendance rate provided at 38 
C.F.R. § 1521(d).

In Hartness v. Nicholson, 20 Vet. App. 216 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
for veterans 65 years of age and older, the provisions of 38 
U.S.C.A. § 1521(e) requiring demonstration of permanent and 
total disability are not for application.  The Court 
referenced 38 U.S.C.A. § 1513(a), which prescribes that 
veterans 65 years of age and older who meet the initial 
service requirements of 38 U.S.C.A. § 1521(j) are entitled to 
pension at the rates prescribed by 38 U.S.C.A. § 1521 under 
the conditions (other than the permanent and total disability 
requirement) applicable to pension paid under that section.  
Thus, the Court concluded that the application of section 
1513(a) for veterans 65 years of age and older permits the 
exclusion of the permanent and total disability requirement 
in determining entitlement to pension.

Unfortunately, the veteran's case is distinguishable from 
Hartness.  He was awarded pension because of disability prior 
to the attainment of 65 years of age according to a rating 
decision dated in October 1992.  Consequently, he is not 
entitled to application of 38 U.S.C.A. § 1513(a) and the 
ruling in Hartness.  See VA Fast Letter 06-28, December 22, 
2006.  Accordingly, in order for the veteran to obtain 
special monthly pension at the housebound rate, he must meet 
the requirements of 38 U.S.C.A. § 1521(e), to include a 
showing of permanent and total disability.  

According to the coded rating sheet of the April 2007 rating 
decision, for pension purposes, the veteran's prostate cancer 
has been evaluated as 60 percent disabling under Diagnostic 
Code 7528.  For malignant neoplasms of the genitourinary 
system, a 100 percent evaluation is assigned and such rating 
will continue for six months following cessation of surgical, 
x-ray, antineoplastic chemotherapy or other therapeutic 
procedure.  If there has been no local reoccurrence or 
metastasis following the cessation of the therapy, then the 
disability is to be rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Additionally, 
postoperative residual disability of the prostate gland is 
rated as either a urinary tract infection or as voiding 
dysfunction, whichever is greater.  38 C.F.R. § 4.115(b), 
Diagnostic Codes 7527, 7528 (2007).  VA treatment records 
show that there has been no local reoccurrence or metastasis 
of the cancer.  The veteran's prostate-specific antigen has 
been 0.2 since 2002.  The only residual associated with the 
disability is erectile dysfunction.  Thus, the disability 
does not warrant the assignment of a 100 percent schedular 
rating. 

His osteoarthritis of the right and left knees have each been 
evaluated as 10 percent disabling under Diagnostic Codes 
5003-5260.  The highest schedular rating under the criteria 
for evaluating knee disabilities is 60 percent (see 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5263), which is prescribed for 
ankylosis of the knee at an extremely unfavorable angle.  The 
veteran complains of chronic bilateral knee pain for which he 
was provided a scooter and a cane.  The objective medical 
evidence of record, however, shows that he retains range of 
motion in his knees, and there are no unusual features 
associated with his bilateral knee disability.

His glaucoma/cataracts have been evaluated as 10 percent 
disabling under Diagnostic Code 6013, which prescribes a 
minimum rating of 10 percent.  38 C.F.R. § 4.84a, Diagnostic 
Code 6013.  The disability is to be rated on impairment of 
visual acuity or field loss. VA treatment records show that 
the veteran does not have visual acuity of 5/200 or only 
light perception in his eyes, and he does not have bilateral 
concentric contraction of the visual field to 5 degrees so as 
to warrant the assignment of a 100 percent schedular rating. 

His chronic obstructive pulmonary disease has been evaluated 
as 10 percent disabling under Diagnostic Code 6604.  The VA 
treatment records show that the veteran is minimally 
symptomatic.  For example, a September 2006 record showed 
that the veteran complained of a mild increase in a chronic 
cough.  A January 2007 record noted that the veteran 
continued to complain of a chronic cough and that he 
continued to be a one pack a day smoker, but it was noted 
that the veteran had not developed severe symptoms of chronic 
obstructive pulmonary disease.  Thus, the medical evidence 
shows that his disability no where nears the level of 
severity contemplated in a 100 percent rating under 
Diagnostic Code 6604 for chronic obstructive pulmonary 
disease.

His hypertension has been evaluated as 10 percent disabling 
under Diagnostic Code 7101.  The highest schedular rating 
under the criteria for evaluating hypertension is 60 percent, 
which is prescribed where diastolic pressure measures 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).  VA treatment records show that the 
veteran's blood pressure was variously well controlled, 
borderline, or slightly elevated.  During an examination in 
August 2007, his blood pressure was noted as borderline to 
slightly elevated (145-150 [systolic]/80-90[diastolic]), and 
it was noted that the veteran had not been compliant with his 
medication.  There are no unusual features associated with 
his hypertension disability.

His hyperthyroidism has been evaluated as 10 percent 
disabling under Diagnostic Code 7900.  VA treatment records 
show no complaints or findings attributable to 
hyperthyroidism.  

His major depressive disorder has been evaluated as 10 
percent disabling under Diagnostic Code 9434.  VA treatment 
records show that the veteran does not have total 
occupational and social impairment due to major depressive 
disorder.  For example, a September 2006 record noted that 
the veteran continued to be active with his hobbies and that 
he enjoyed fishing immensely.  An August 2007 VA psychiatry 
outpatient note indicated that the veteran was doing 
reasonably well.  On Axis I, the examiner provided a 
diagnosis of recurrent major depression, in full remission 
and adjustment disorder with mixed emotional features, 
improved.  The examiner commented that he saw no evidence of 
recurrence of depression, and he noted that the veteran was 
not acutely homicidal, suicidal, or psychotic, and that his 
social activity had actually increased.  Thus, the veteran's 
disability does not warrant the assignment of a 100 percent 
schedular rating.  

His gastroesophageal reflux disease has been evaluated as 
noncompensable under a closely analogous disease under 
Diagnostic Code 7399-7346.  The highest schedular rating 
under the criteria for evaluating hiatal hernia is 60 
percent, which is prescribed for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346 (2007).  
VA treatment records show that the veteran on several 
occasions denied any symptoms associated with 
gastroesophageal reflux disease.

As for any other conditions, VA treatment records show that 
the veteran also has hyperlipidemia, but lipid levels were 
described as either normal or slightly elevated.  The veteran 
had bouts of bladder spasms that were improved with 
prescribed medication.  In October 2004, the bladder spasms 
had resolved and required no further medication.  The veteran 
had a problem with "mild" asthma but this condition also 
improved, and he was eventually taken off inhalers according 
to a February 2005 record.  The veteran has only impaired 
glucose tolerance with blood sugar levels noted at times to 
be slightly elevated; and in September 2006, it was noted 
that his glucose level was normal.

VA treatment records further show that the veteran complained 
of intermittent musculoskeletal back problems in 2003 and 
2004 with new onset of right-sided back pain in December 
2005.  By June 2006, however, it was noted that the veteran's 
overall back pain had been under reasonably good control with 
the exception of a few minor flare-ups of pain.  The 
veteran's low back disability clearly does not meet the 
criteria associated with a 100 percent rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2007).  

Thus, the evidence of record shows that the veteran does not 
have a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities.  In 
addition, none of the veteran's nonservice connected 
disabilities are of such severity that a total rating is 
warranted or present an exceptional or unusual disability 
picture that takes the veteran's case outside of the norm.  
Finally, the evidence shows that the veteran is not 
permanently housebound by reason of disability or 
disabilities.  For these reasons, the Board finds that the 
veteran is not entitled to special monthly pension at the 
housebound rate.  

2.	Aid and Attendance

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1) 
(2007).  Need for aid and attendance means helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person. 38 C.F.R. § 3.351(b) (2007).  
For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person:  (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity; or 
(3) establishes a factual need for aid and attendance under 
the criteria set forth in § 3.352(a).  38 U.S.C.A. § 1502(b) 
(West 2002); 38 C.F.R. § 3.351(c) (2007).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2007).

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the veteran remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2007).

As discussed above, the veteran is not blind.  He also is not 
a patient in a nursing home because of mental or physical 
incapacity.  He underwent an Aid and Attendance or Housebound 
examination in August 2007.  He drove to the exam and did not 
require an attendant in reporting for the exam.  He drove 
over one and a half hours to get to the exam, and he can 
drive any place he wants to go.  Although another person 
lives with him and gives him some help, he is independent in 
his self-care.  He shaves or trims his beard, bathes on his 
own, prepares all of his meals, feeds himself, and fastens 
his clothing.  He uses the toilet with no problems, and he 
has no bladder or bowel incontinence.  He utilizes an 
electric wheelchair and a cane to ambulate because of 
weakness in his legs, but he is able to walk short distances, 
including walking around his house.  He does not have memory 
problems.  The examiner concluded that the veteran was able 
to handle any activities of daily living on his own.  The 
Board observes that the VA examination report and treatment 
records show that there are no particular personal functions 
that the veteran is unable to perform.  Given all of the 
foregoing, the Board finds that the veteran's disabilities do 
not render him in need of aid and attendance of another 
person. 


In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance of another person or on 
account of being housebound is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


